Exhibit 10.1


FOUNDER SEPARATION AND SERVICES AGREEMENT


This Founder Separation and Services Agreement (the “Agreement”) is made
effective the 29th day of January, 2013 (the “Effective Date”) by and between
Chesapeake Energy Corporation, an Oklahoma corporation (the “Company”),
and Aubrey K. McClendon, an individual (the “Executive”).
 
WHEREAS, the Executive has served as the Company’s only Chief Executive Officer
since the Executive founded the Company in 1989 and such service is currently
governed by the terms of the Third Amended and Restated Employment Agreement
between the Executive and the Company made effective March 1, 2009 (the
“Employment Agreement”);
 
WHEREAS, the Company and the Executive mutually agreed on the Effective Date
that the Executive would retire as Chief Executive Officer, President and a
director of the Company as provided in the Agreement and the Executive’s
employment with the Company would terminate without cause under paragraph 6.1.1
of the Employment Agreement as of April 1, 2013 (the “Separation Date”); and
 
WHEREAS, the Company and the Executive desire to memorialize the agreement
regarding the Executive’s separation from employment with the Company, to
provide for a smooth transition after the Effective Date and to facilitate an
efficient, ongoing relationship between the Company and the Executive after the
Separation Date as joint working interest owners of certain oil and gas wells,
leases and acreage.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and fully intending to be legally bound, the
Executive and the Company agree as follows:
 
1. Definitions.  Except as otherwise defined in the Agreement, capitalized terms
used in the Agreement will have the same definition in the Agreement as those
terms are defined in the Employment Agreement.
 
2. Termination of Employment; Resignations. On the Separation Date, the
Executive’s employment with the Company will be terminated without cause as set
forth in Section 6.1.1 of the Employment Agreement.  In this connection, on the
Separation Date, all rules and policies with respect to employees of the Company
will cease to be effective with respect to the Executive, other than those rules
that, by their terms, as of the date of the Agreement, consistently apply to
former employees post-termination.  No later than the Separation Date, the
Executive will resign from any position as a director, officer, manager, partner
or similar position of the Company and each subsidiary or affiliate of the
Company.
 
3. Executive’s Interim Duties.  In the interim after the Effective Date through
the Separation Date, the Executive will work closely with and transition the
day-to-day management responsibilities of the Company to Domenic J. Dell’Osso,
Jr., Chief Financial Officer of the Company, and Steven C. Dixon, Chief
Operating Officer of the Company.
 
4. Compensation and Benefits.  The Executive will receive all of the rights,
benefits and obligations owed to the Executive pursuant to Section 6.1.1 of the
Employment Agreement in the
 
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT          

 
 
 
 
 
 
manner set forth in this paragraph 4.  For purposes of determining the payments
contemplated by Section 6.1.1(a) of the Employment Agreement, the Executive’s
Base Compensation will be computed based on a Base Salary of Nine Hundred
Seventy Five Thousand Dollars ($975,000) and annual bonus compensation of One
Million Nine Hundred Fifty Thousand Dollars ($1,950,000).  The payments
contemplated by Section 6.1.1(a) of the Employment Agreement will be paid in 33
installments in the amount of $112,500 per pay period (except for the first
payment which will be prorated to reflect active employment on April 1, 2013)
commencing April 12, 2013 through July 3, 2014 and a lump sum payment in the
amount of $7,237,500 on July 1, 2014 in full satisfaction of the remaining
payments that would have otherwise been made through December 31, 2016 (the
“Expiration Date”).  The Executive will receive a lump sum payment in the amount
of $112,500 under Section 6.1.1(c) of the Employment Agreement for accrued and
unused vacation pay based on six weeks of vacation (five weeks provided under
the Employment Agreement, plus two rollover weeks, with one used).  The
Executive’s agreed separation from employment with the Company is without cause
and does not and will not trigger any right to recoupment by the Company of the
Incentive Award and the Executive will be entitled to permanently retain,
exercise and utilize all of the benefits associated with the Incentive
Award.  The continuation of benefits provided by Section 6.1.1(b) of the
Employment Agreement will be comprised of the items listed on Schedule “A” and
will commence on the Separation Date and continue through June 30, 2014 (the
“Benefit Continuation Period”).  In exchange for termination of any remaining
benefit continuation (other than benefits relating to private airplane travel)
the Executive may be entitled to through the Expiration Date, the Company will
pay the Executive a lump sum payment in the amount of $26,320.80 on July 1,
2014.  In order to facilitate the efficient delivery and coordination of the
benefits to be provided to the Executive pursuant to the Employment Agreement
during the Benefit Continuation Period, the Company designates the Company’s
General Counsel as the Executive’s point of contact for coordinating and
resolving any issues regarding the continuation of such benefits and other
rights through the Benefit Continuation Period.  The Executive’s point of
contact for matters related to the Company’s assets and operations (other than
with respect to the day-to-day operation of the wells and acreage that the
Company and the Executive jointly own) will be the Company’s Chairman of the
Board or Chief Executive Officer, and the Executive’s point of contact with
respect to the day-to-day operation of the wells and acreage that the Company
and the Executive jointly own will be the Company’s Chief Operating  Officer or
General Counsel.   No later than April 19, 2013, the Company will transfer (in a
manner that affords the full right to use, but not the ownership of) a 28.125%
interest in a Citation X aircraft to an entity controlled by the Executive for
the period ending on the Expiration Date and shall pay all costs, fees and
expenses associated with such interest, except only special catering and ground
transportation which will be paid by the Executive, for the period through the
Expiration Date in fulfillment of the Company’s obligations under Section 4.6 of
the Employment Agreement.  On the Expiration Date, the entity controlled by the
Executive will reassign any rights in the 28.125% interest in a Citation X to
the Company to the extent that any such interest continues to exist.  After the
Expiration Date, the Company shall have no further obligations under Section 4.6
of the Employment Agreement nor shall the Executive have any continuing right to
the interest in the Citation X.
 
5. FWPP.  Notwithstanding the termination of the Executive’s employment with the
Company, the Executive will retain all rights and benefits under the Founder
Well Participation Program approved by the Company’s shareholders in 2005 (as
amended, the “FWPP”) until June
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       2  

 
 
 
 
 
 
 
30, 2014 without further action by either party and, consistent with the
Executive’s prior election to participate in the FWPP through June 30, 2014, the
Executive is obligated to participate in each eligible program well spud on or
before June 30, 2014, subject to the terms and conditions of the FWPP.  The
Company (a) acknowledges that the Executive is no longer a principal executive
officer of the Company and his rewards and risks may no longer be aligned with
those of the Company, and (b) agrees that it will not effectively exclude his
participation in the FWPP directly or indirectly as a result of the occurrence
of the events in subclause (a).  After the Separation Date, the Executive will
pay applicable joint interest billings from the Company in accordance with terms
afforded to the Company’s significant joint venture partners and the terms of
the relevant joint operating agreement between the Company and the Executive or
his affiliates.  In connection with the execution of the Agreement, the Company
and the Executive (and his affiliates) will enter into a Founder Joint Operating
Services Agreement which will provide for, among other matters, the Executive’s
obligations to sell certain interests in connection with applicable sales by the
Company.
 
6. 2013 LTIP Grant. On the Effective Date, the Company made certain grants of
restricted stock, stock options and performance share units to the senior
management of the Company pursuant to the Company’s Amended and Restated Long
Term Incentive Plan (the “LTIP”), which included those made to the Executive
shown on Schedule “B” attached as a part hereof (the “2013 LTIP Grant”).  The
2013 LTIP Grant will not be subject to accelerated vesting and, instead, each
award will vest in accordance with the terms of the grant agreement for the 2013
LTIP Grant.  With the exception of the 2013 LTIP Grant as set forth in this
paragraph 6, all other equity compensation rights listed on Schedule “B” will
become 100% vested immediately after the Executive’s resignation as a director
and separation from employment with the Company.
 
7. EP Information; Relocation.  After the Effective Date, the Company will
assist the Executive with packing, moving and coordinating the relocation of all
contents of the Executive’s personal office at the Company’s headquarters at
6100 N. Western Avenue, Oklahoma City, Oklahoma, and the accounting office
located at 809 NW 57th Street, Oklahoma City, Oklahoma, and any of the
Executive’s memorabilia, art and other items stored at the Company’s premises or
other storage facilities.  Such assistance will include providing such personnel
reasonably selected by the Executive and reasonably approved by the Company. The
Executive will designate a location within the Oklahoma City metropolitan area
for such relocation.  All computers, cell phones, security systems, network and
related electronic devices and connections provided to the Executive by the
Company during the Executive’s service to the Company wherever located (the
“Electronic Equipment”) will be deemed and become the exclusive property of the
Executive as of the Effective Date. The Executive and the Company will work
cooperatively to image each device in a manner that protects the confidential
nature of and the Executive’s rights to the EP Information and, after capturing
such image, removing any Confidential Information from such devices without
removing the EP Information.  All such images will be held in safekeeping in a
mutually agreeable place and manner and will be subject to a protective
agreement in form similar to those entered into previously under similar
circumstances in the past and satisfactory to the Company and the
Executive.  The Company will furnish all EP Information to the Executive (or any
affiliated entity, agent or employee of the Executive) as soon as practicable
within sixty (60) days after the Separation Date in a manner mutually determined
by the Company and the Executive, provided that this does not apply to copies of
EP information held by Company counsel pursuant to a protective agreement.  The
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       3  

 
 
 
 
 
 
Company will provide IT support for the Electronic Equipment through June 30,
2014. From the Effective Date, to the extent not prohibited by the software or
data-use licenses with third parties, and without waiving or compromising the
Company’s rights to the “CHK Search” interface, the Company will provide to the
Executive the data and services (including administrative, engineering, IT and
software) necessary to facilitate the efficient exchange of land, well, title
(including title opinions, assignments and curative documents), geological,
engineering, reservoir, operating, marketing, performance and other information
in the Company’s well files or otherwise kept by the Company; and information
provided to the Executive in printed, plotted or written format on a routine
basis or as reasonably requested by the Executive related to the wells,
increased density locations, leases and acreage jointly owned by the Executive
and the Company (collectively, the “FWPP Well File Data”).  To the extent not
prohibited by the software or data-use licenses with third parties the Company
will provide to the Executive (or any affiliated entity, agent or employee of
the Executive) the data, licenses and personnel services for development of
reserve reports in connection with oil and gas interests acquired under the
FWPP, or jointly owned by any affiliate of the Executive and the Company
consistent with the reserve reports prepared in the past for the Executive and
his affiliates.  The FWPP Well File Data, the reserve reports and the related
information are the Executive’s property, but shall remain subject to the
confidentiality obligations of Section 7 of the Employment Agreement except that
the Executive will have the right to use all such information for the
Executive’s own benefit and purposes and in connection therewith may disclose
such information to the Executive’s employees, contractors, advisors,
consultants and affiliated entities who are also under confidentiality
obligations not to make disclosure to third parties consistent with Section 7 of
the Employment Agreement.  In providing such data pursuant to this paragraph 7,
in no event will the Company have any liability to the Executive and/or any of
his affiliates except for acts or omissions constituting gross negligence or
willful misconduct.
 
8. Company Information; Litigation Assistance.  After the Separation Date, the
Executive will continue to have access to Company information to the extent the
Executive reasonably deems such Company information necessary or useful for the
Executive to participate in any formal or informal regulatory, administrative,
civil or other governmental proceeding.  Notwithstanding the foregoing, the
Executive will not be permitted access to any documents when the provision of
such access would be reasonably likely, in the discretion and judgment of the
Company or its counsel, to constitute a waiver of any applicable privilege or a
breach of any confidentiality obligation of the Company.  The Executive will
reasonably cooperate with and assist the Company and its representatives and
attorneys as reasonably requested by the Company after the Separation Date with
respect to any litigation, proceeding, arbitration or other formal or informal
dispute resolution effort in which the Executive is or has had involvement or
with respect to which the Executive has relevant information by being reasonably
available for interviews, depositions and/or testimony in regard to any such
matters, except with respect to any such matter the Executive deems, in his sole
discretion and based upon advice of legal counsel, reasonably likely to be
adverse to the Executive or with respect to which the Executive is or may become
a party. The Company will advance, if applicable as provided in paragraph 10, or
reimburse the Executive for any reasonable fees and expenses (including
attorneys’ fees) incurred by or on behalf of the Executive in connection with
this obligation.  The Executive will use reasonable efforts to avoid duplicative
fees and expenses.  The Executive will maintain the confidentiality of all such
information furnished to the Executive.
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       4  

 
 
 
 
 
 
 
9. Founders’ Lounge.  The Executive owns the rights to and personally pays for
seats 1-4 in each of rows FL1-FL3 in Section 120 of the Chesapeake Energy Arena
for Oklahoma City Thunder basketball games as of the Effective Date (the
“Founder Seats”).  Through the Expiration Date, so long as the Executive owns
any of the Founder Seats and the Company maintains the bunker suite currently
designated as the “Chesapeake Founders’ Lounge,” the Executive and his guests
will have access to and full use of the Chesapeake Founders’ Lounge (at the
Executive’s expense for food and drink costs) for all events held at the
Chesapeake Energy Arena.  Notwithstanding the forgoing, from time to time, if
the Company requires the Chesapeake Founders’ Lounge for any legitimate purpose
where the presence of the Executive and his guests would reasonably be
considered to be detrimental to the interests of the Company, the Executive will
not use the Chesapeake Founders’ Lounge for such event so long as he is notified
in writing at least 48 hours prior to the event.  The Executive and the Company
acknowledge and agree that the Thunder banners and other memorabilia located on
the walls of and within the Chesapeake Founders' Lounge are the personal
property of the Executive, that such property may remain in the Chesapeake
Founders' Lounge until removed by the Executive at any time and that in no event
will the Company have any liability to the Executive and/or any of his
affiliates for the loss of or damage to such property except for acts or
omissions constituting gross negligence or willful misconduct.
 
10. Indemnification; D&O Insurance.  The Executive will be entitled to the
continued right to indemnification, in accordance with the terms of the
Indemnification Agreement between the Company and the Executive dated June 21,
2012 (the “Indemnification Agreement”), the Company’s Amended and Restated
Bylaws, the Company’s Restated Certificate of Incorporation and any and all
governing statutory and common law (the “Indemnification Arrangements”).  The
Company agrees and acknowledges that the foregoing rights are vested contract
rights of the Executive and may not be changed in a manner adverse to the
Executive. After the Separation Date, the Executive’s right to indemnification
and advancement of fees from the Company will continue in accordance with the
Indemnification Arrangements with respect to all current matters and will be
applicable with respect to any and all continuing and/or future investigations
or matters that may arise on or after the Effective Date that concern the
Executive’s activities while an employee or director of the Company.  After the
Effective Date and through the Expiration Date, the Company will maintain in
force at all times directors and officers liability insurance for the Executive
in an amount and scope at least as favorable as the coverage then applicable to
directors and officers of the Company.
 
11. Map Rescission.  On or before April 19, 2013, the Company and the Executive
will enter into such storage, lease or other agreements as they may mutually
agree upon concerning the disposition of the maps to be acquired by the
Executive through the rescission of the 2008 sale of those maps to the Company
by the Executive.
 
12. Non-Disparagement.  The Company (directly and indirectly through its
officers, directors and representatives) and the Executive (directly and
indirectly, including through affiliates owned and controlled by the Executive)
each mutually agree not to criticize, denigrate, or disparage the
other.  Nothing in the Agreement shall prevent the Company or the Executive from
responding to informal or formal requests for information from governmental
authorities or taking any action in defense of any litigation asserted against
the Company and/or the Executive.
 
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       5  

 
 
 
 
 
 
13. Agreement Not to Hire.  To the extent permitted by applicable law in the
State of Oklahoma, for one year from the Effective Date, the Executive agrees
not to hire any employee of the Company as of or after the Separation Date,
except that Executive (or any affiliated entity, agent or employee of the
Executive) may solicit for hire and hire: (a) those employees that have been
assigned to the Executive to provide the Accounting Support set forth in Section
4.7 of the Employment Agreement, (b) any employee assigned to the Executive as
an assistant, (c) any employee who has been terminated by the Company (but who
has not voluntarily departed the Company), at any time, (d) any employee who
elects (or has elected) to accept any voluntary severance or retirement program
offered by the Company, or (e) any employee for which the Company consents in
writing in advance to the Executive soliciting and hiring.  Any solicitation
within the scope of parts (a) through (e) of this paragraph 13 and any
communication directed to the Executive (or any affiliated entity, agent or
employee of the Executive) from an employee of the Company will not be deemed a
solicitation by the Executive (directly or indirectly) and will not otherwise
violate Section 8 of the Employment Agreement. The Executive (or any affiliated
entity, agent or employee of the Executive) may respond to any communication
directed to the Executive (or any affiliated entity, agent or employee of the
Executive) from an employee of the Company using substantially the form of reply
previously approved by the Company’s General Counsel.  Any request for the
Company’s consent under part (e) of this paragraph 13 will be directed to the
Company’s General Counsel.  To the extent any employee of the Company responds
to a general solicitation for employment issued by the Executive (or any
affiliated entity, agent or employee of the Executive) not targeted specifically
to the Company’s employees, any communication directed to the Executive (or any
affiliated entity, agent or employee of the Executive) from an employee of the
Company will not be deemed a solicitation by the Executive (directly or
indirectly) and will not otherwise violate Section 8 of the Employment Agreement
provided that the Executive may not otherwise solicit such employee during the
relevant time period under Section 8 of the Employment Agreement.  Regardless of
whether a Company employee contacts the Executive (or any affiliated entity,
agent or employee of the Executive) and regardless of whether an employee of the
Company responds to a general solicitation of employment, the Executive (and any
affiliated entity, agent or employee of the Executive) is still barred and
prohibited from hiring the Company employee unless the employee falls within the
exceptions set forth in parts (a) through (e) above.  Except as otherwise
provided in this paragraph, the Executive’s obligations under this paragraph are
in addition to the Executive’s obligations under Section 8 of the Employment
Agreement.  To the extent this paragraph and Section 8 of the Employment
Agreement are in conflict with respect to any employee solicitation issue, this
paragraph will control.
 
14. Non-competition. The Company acknowledges that following the Separation
Date, the Executive will continue to be active in the oil and gas business and
will be one of the Company’s largest joint interest owners; as such, the
Executive has certain common law and contractual rights as a working interest
owner and the exercise of those rights, including the acquisition of additional
interests in the jointly owned spacing units (the “Additional Interests”), will
not violate Section 8 of the Employment Agreement.  In addition, if, during the
relevant time period under Section 8 of the Employment Agreement, the Executive
acquires, attempts to acquire or aids another in the acquisition or attempted
acquisition of any entity, property or package of properties or assets that
includes an interest in oil and gas assets, oil and gas production, oil and gas
leases, mineral interests, oil and gas wells or other such oil and gas
exploration, development or production activities within any spacing unit in
which the Company owns an oil and gas
 
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       6  

 
 
 
 
 
 
 
interest on April 1, 2013, other than the Additional Interests (the “Restricted
Properties”) in any manner (including through a merger or directly or indirectly
through another entity), then notwithstanding any other provisions of the
Agreement, the Employment Agreement or any other agreements between the
Executive and the Company, such acquisition will not be deemed a violation of
Section 8 of the Employment Agreement and the Company’s sole remedy with respect
to such acquisition will be the preferential right to purchase the Restricted
Properties at the cost paid by the Executive if such assets are eventually
acquired, directly or indirectly, by the Executive.  In the event of a knowing
acquisition of Restricted Properties, the Executive will give the General
Counsel of the Company written notice within twenty (20) days of execution of
the acquisition agreement and the Company will have twenty (20) days thereafter
to elect to exercise such preferential right to purchase by giving the Executive
written notice of such election and, unless the Executive and the Company agree
otherwise, tendering the appropriate purchase price in immediately available
funds at the later of the time the Executive acquires the Restricted Properties
or the date that the Company elects to exercise such preferential right. In
exercising such preferential right, the Company may, in its sole discretion,
elect to purchase none, some or all of the Restricted Properties for that
portion of the purchase price allocated only to those Restrictive Properties
upon which the preferential right to purchase is exercised by
Company.  Notwithstanding the foregoing, if the Restricted Properties constitute
more than forty percent (40%) of the properties being acquired, in addition to
such preferential right, the acquisition will be completed only if the Company
consents.  The Executive shall have the right to utilize for his own benefit and
purposes the knowledge, experience and expertise accumulated by the Executive
during his years of service as an executive officer of the Company and in
connection therewith may disclose such information to the Executive’s employees,
contractors, advisors, consultants and affiliated entities (who are also under
confidentiality obligations not to make disclosure to third parties consistent
with Section 7 of the Employment Agreement), but such information shall
otherwise remain subject to the confidentiality obligations of Section 7 of the
Employment Agreement.
 
15. Entire Agreement; Counterparts. The Agreement supersedes all oral agreements
and statements of the parties relating thereto and may not be modified or
canceled in any manner except by a writing signed by both the Executive and an
authorized officer of the Company.  To the extent there is a conflict between
any provision in the Agreement and any agreement between the Executive and the
Company, including, without limitation, the Employment Agreement, the terms of
the Agreement will control.  The Executive acknowledges that Sections 7, 8, 9,
10, 11.2, 11.3, 11.4, 11.5. 11.6, 11.7 and 11.8 of the Employment Agreement
remain in full force and effect, subject to the exceptions and limitations set
forth in the Agreement.  The Agreement binds the Executive’s heirs,
administrators, representatives, executors, successors, and assigns, as well as
the Company, each and all of its affiliates, each and all of their respective
officers, directors, attorneys, representatives, agents, shareholders,
successors and assigns.  Neither the Executive nor the Company will assign his
or its rights or delegate any or all of his or its obligations under the
Agreement without the express prior written consent of the other party to the
Agreement.  Any attempted assignment in violation of this paragraph 15 shall be
void.  The waiver by any party to the Agreement of a breach of any term or
provision of the Agreement shall not be construed as a waiver of any subsequent
breach.  The Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but both of which shall constitute the same
agreement.  Signatures to the Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (.pdf) form, or by any other
electronic means
 
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       7  

 
 
 
 
 
 
 
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.
 
16. Severability.  If any term, provision, covenant or restriction of the
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of the Agreement (or portions thereof) shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party to the Agreement.  If any provision of the Agreement (or any portion
thereof) shall be held to be so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.  Upon a
determination that any term, provision, covenant or restriction of the Agreement
is invalid, void or unenforceable, the Executive and the Company shall negotiate
in good faith, if practicable, to modify the Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the actions and obligations contemplated by the Agreement
be consummated as originally contemplated to the fullest extent possible.
 
17. Interpretation and Governing Law. The Company, the Executive and their
respective counsel have mutually contributed to the preparation of the
Agreement.  Accordingly, no provision of the Agreement (nor the Agreement as a
whole) will be construed against the Company or the Executive on the grounds
that such party or its counsel drafted any provision of the Agreement. The
Agreement will be governed by the statutes and common law of the State of
Oklahoma, excluding its choice of law statutes and choice of law common law.
 
18. Arbitration.  The parties agree to resolve any dispute or controversy
arising out of or relating to the Agreement in accordance with the arbitration
procedures set forth in Section 10 of the Employment Agreement, which terms and
procedures are incorporated into the Agreement by reference and in any such
action the Company’s obligation to pay the Executive’s reasonable attorneys’
fees under Section 11.7 of the Employment Agreement shall also be
applicable.  Any arbitration shall be regarded as a settlement negotiation.  The
parties agree that they will cooperate with each other to take all necessary
action to cause the arbitrator to make binding orders and rulings to protect the
confidentiality of all documents and proceedings related to any arbitration.  
Except as may be required by law, neither a party nor the arbitrator may
disclose documents produced at arbitration or the existence, content, or results
of any arbitration hereunder without the prior written consent of both parties. 
In any judicial proceeding to confirm or vacate an arbitration award rendered
pursuant to this paragraph, the parties agree to ensure the confidentiality of
all documents and proceedings related to the arbitration, including but not
limited to filing all documents under seal with the court pursuant to applicable
law.
 
19. Withholding.  The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to the Executive any federal, state, local, or
foreign withholding or other taxes which it is from time to time required by law
to withhold.  Additionally, to the extent the payments or benefits to be
received by the Executive during the 2013 calendar year are insufficient to
satisfy the Company’s tax withholding obligation related to the amount included
in the Executive’s gross income for the 2013 calendar year, the Executive shall
be required to pay the Company the amount of the deficiency no later than the
date on which the balance of the
 
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       8  

 
 
 
 
 
 
 
Executive's post-409A account under the Chesapeake Energy Corporation
Nonqualified Deferred Compensation Plan is paid to the Executive.
 
 [SIGNATURE PAGE TO FOLLOW]
 
 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       9  

 
 
 
 
 
 
 
SIGNATURE PAGE TO FOUNDER SEPARATION AND SERVICES AGREEMENT
 


 
IN WITNESS WHEREOF and intending to be legally bound, the Executive and the
Company have executed this Agreement on the dates indicated below:
 
 
 
 

  /s/ Aubrey K. McClendon    April 18, 2013  
Aubrey K. McClendon
  Date

 
 



 
CHESAPEAKE ENERGY CORPORATION,
an Oklahoma corporation
 
    By:  /s/ James R. Webb   April 18, 2013 Title:  Senior Vice President -
Legal and General Counsel   Date


 
 
 
 

FOUNDER SEPARATION AND SERVICES AGREEMENT       10  

 
 
 
 
 
 

 
FOUNDER SEPARATION AND
SERVICES AGREEMENT
Schedule A
 
Benefits
 
I.  
Reimbursement of reasonable expenses for dues travel and entertainment.  Such
expenses must be incurred at the request of the company and, to be eligible for
reimbursement, must comply with the terms of the policy for such expense
reimbursement in place at the Company.

 
II.  
Supplemental Long term Disability.  This is a voluntary benefit that is paid for
in its entirety by the Executive.

 
III.  
Medical Insurance.  Executive is enrolled in the “80/60 Plan” and covers
himself, his spouse and one dependent.

 
IV.  
Dental Insurance.  Executive covers himself plus two dependents.

 
V.  
Flexible Spending Account.  The Executive currently has a $2,500 balance.  He
may enroll in this benefit for 2014 and is eligible through COBRA.

 
VI.  
Life Insurance.  The Executive has the maximum available coverage of $2,500,000.
The Company’s Plan will be amended to provide for continuation of his coverage
through June 30, 2014.  After such time, the Executive may “port” or “convert’
his coverage as defined in the terms of the Plan.

 
VII.  
Short Term Disability.

 
VIII.  
Fitness Center membership.  Executive will be eligible for an “Employee Only”
membership at the Company’s main Fitness Center. No members of the Executive’s
staff or his consultants will be eligible for membership.

 



Schedule "A"
 
Page 1 of 1 Pages
 
 
 
 
 
 
 
 
 
Founder Separation and
Services Agreement
Schedule B



 
2013 LTIP Grant subject to continued vesting
 
Grant Date
Plan
Type
Unvested
Vest Date
1/29/2013
2005
RSA
59,305
1/29/2014
1/29/2013
2005
RSA
59,305
1/29/2015
1/29/2013
2005
RSA
59,305
1/29/2016



 
Grant Date
Plan
Type
Unvested
Vest Date
1/29/2013
2005
NQO
152,029
1/29/2014
1/29/2013
2005
NQO
152,028
1/29/2015
1/29/2013
2005
NQO
152,028
1/29/2016



 
Grant Date
Plan
Type
Unvested & Unearned
Vest Date
1/29/2013
2005
3-Yr PSU*
108,227
1/29/2014
1/29/2013
2005
3-Yr PSU*
108,227
1/29/2015
1/29/2013
2005
3-Yr PSU*
108,226
1/29/2016



 
Equity-based compensation subject to acceleration effective April 1, 2013
 
Long Term Incentive Plan Awards
 
Grant Date
Plan
Type
Unvested
7/1/2009
2005
RSA
93,750
7/1/2009
2003
RSA
2,500
1/4/2010
2005
RSA
112,500
7/1/2010
2005
RSA
100,000
1/3/2011
2005
RSA
125,000
7/1/2011
2005
RSA
174,420
1/3/2012
2005
RSA
222,461
     Total:   830,631

 
 
Grant Date
Plan
Type
Unearned
Vested/Unvested
1/3/2012
2005
2-Yr PSU*
32,443
Vested
1/3/2012
2005
2-Yr PSU*
32,442
Unvested
1/3/2012
2005
3-Yr PSU*
64,885
Vested
1/3/2012
2005
3-Yr PSU*
64,885
Unvested
1/3/2012
2005
3-Yr PSU*
64,883
Unvested

 
 
Deferred Compensation Plan Company Matching Contributions
 
Plan
Type
Unvested
Deferred Compensation Plan   
Common Stock
32,005.7


 
* The Executive shall not be entitled to payment pursuant to any PSU award
unless and until the Compensation Committee of the Board certifies the Company’s
performance with respect to the performance goals pursuant to the applicable PSU
Award Agreement.
 
 
 
Schedule "B"
Page 1 of 1 Pages

